DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 9/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite since “alternating magnets” are recited on line 3.  It is unclear as to what is meant by “alternating” magnets, per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,844,374 to Lytle, IV et al.
U.S. Patent No. 9,844,374 to Lytle, IV et al. discloses a surgical instrument assembly 100 comprising a frame 110, an actuation member 718 (Note: Fig. 15) configured to be actuated through an actuation stroke within said frame; and a flex circuit 750 extending through said frame (Note: column 20, lines 62-67 through column 21, lines 1-10), wherein said flex circuit 750 is configured to be commutatively coupled with a surgical control circuit (Note: column 21, lines 43-62), and wherein said flex circuit comprises an integrated sensor 754 mounted on a side of firing bar 718 and configured to detect a parameter (portions 728a-728c) of said actuation/firing member 718 (Note: column 19, lines 65-67 through column 20, lines 1-14), a Hall effect sensor 554 for magnet 552 mounted on firing bar 718 (Note: Figs. 11 and 12), wherein the firing bar 718 bends, or “articulates”, the sensors being “capacitive” sensors, wherein a plurality of magnets 252 can be located along a desired position along firing bar 718 (Note: column 15, lines 3-15).
Claims 1-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987).
Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987) discloses a surgical instrument assembly (Fig. 25) comprising a frame 150260, 150202 and an actuation member 150220 (Fig. 27) actuable through the frame (paragraph [0277]), a flex circuit including flexible wires, a chip and sensor 153200 connected to a controller (paragraphs [0420] and [0422]), a magnet located on the movable member (paragraph [0420]), wherein the flex circuit is coupled to a surgical control circuit (paragraph [0422]), wherein the flex circuit comprises an integrated sensor (paragraph [0420] and Fig. 81), such that displacement of a firing member and/or a closure member can be perfectly tracked, and the velocity or acceleration of I-beam is measured (paragraphs [0200] and [0427]), wherein the flexible firing bar 150230 “articulates” (paragraph [0306]), a rotating element (paragraph [0420]), such that the magnet can be mounted on the closure drive/closure member (paragraph [0420]), the sensor being a Hall effect sensor (Fig. 81), the instrument including first and second jaws 150306, 150304, 150260 for clamping tissue (paragraph [0303] and Fig. 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,844,374 to Lytle, IV et al.
U.S. Patent No. 9,844,374 to Lytle, IV et al. lacks the Hall effect sensor on the flexible circuit, the inverted polarity of the magnets, and the optical sensor.  It is the position of the Office that to utilize optical sensors to determine component location, and to provide reverse polarity magnet combinations to sense element advancement are known expedients for monitoring tool positioning.  Therefore, it would have been obvious to one skilled in the art to provide the tool of U.S. Patent No. 9,844,374 to Lytle, IV et al. with the claimed reverse polarity magnets, orient the Hall effect sensor on the flex circuit alternatively, and provide optical sensors since to do so provides no new and unexpected results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987).
Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987) lacks the different polarity magnets on the closure member.  It is known to provide a plurality of magnets on an instrument for accurately sensing position of advance of members, and providing different polarity magnets is of little consequence.  Therefore, it would have been obvious to one skilled in the art to provide the instrument of Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987) with the claimed magnets of varying polarity since to do so provides no new and unexpected results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987) in view of Shelton, IV et al. (U.S. Patent Application Publication 2019/0183500).
Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987) lacks the rotary drive member having magnets of alternating polarity, but does disclose the magnet can be mounted on the rotating element, and that the magnetic field sensor can be a coil (paragraph [0420]).  Shelton, IV et al. (U.S. Patent Application Publication 2019/0183500) discloses a similar instrument wherein a plurality of magnets are utilized (Fig. 38 and paragraph [0110]) oriented with different polarity.  In view of the teachings of Shelton, IV et al. (U.S. Patent Application Publication 2019/0183500), it would have been obvious to one skilled in the art to provide the rotary drive member of the instrument of Shelton, IV et al. (U.S. Patent Application Publication 2019/0200987) with magnets of different polarities in order to improve displacement detection of the closure member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731